                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                           )
MICROSOFT CORPORATION, a                   )
Washington corporation, and PS-ISAC, INC., )
a Delaware corporation,                    )
                                           )
              Plaintiffs,                  )
       v.
                                           )
                                           )            Civil Action No: / �    2,-0 6-V ff ']      /
                                           )
JOHN DOES 1-2, CONTROLLING A               )
COMPUTERBOTNETANDTHEREBY                   )
INJURING PLAINTIFFS, AND THEIR             )            FILED UNDER SEAL
CUSTOMERS AND MEMBERS,                     )
                                           )
                                           )
              Defendants.                  )

               EX PARTE TEMPORARY RESTRAINING ORDER AND
              ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
       Plaintiffs Microsoft Corp. (''Microsoft") and Financial Services - Information Sharing
And Analysis Center, Inc. ("PS-ISAC") (collectively "Plaintiffs") have filed a complaint for
injunctive and other relief pursuant to: (1) the Copyright Act (17 U.S.C.§ 101, et seq.); (2) the
Computer Fraud and Abuse Act (18 U.S.C. § 1030); (3) the Electronic Communications Privacy
Act (18 U.S.C.§ 2701); (4) the Lanham Act (15 U.S.C.§§ 1114(a)(l), 1125(a), (c)); and (5) the
common law of trespass, unjust enrichment and conversion. Plaintiffs have moved ex parte for
an emergency temporary restraining order and an order to show cause why a preliminary
injunction should not be granted pursuant to Rule 65(b) of the Federal Rules of Civil Procedure,
15 U.S.C.§1116(a) (the Lanham Act), and 28 U.S.C. § 1651(a) (the All-Writs Act).
                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
       Having reviewed the papers, declarations, exhibits, and memorandum filed in support of
Plaintiffs' Application for an Emergency Temporary Restraining Order, the Court hereby makes
the following findings of fact and conclusions oflaw:
       1.     This Court has jurisdiction over the subject matter of this case and there is good


                                               - I-                  EXPARTETROANDORDERTOSHOW
                                                                    CAUSE RE PRELIMINARY INJUNCTION
cause to believe that it will have jurisdiction over all parties hereto; the Complaint states a claim

upon which relief may be granted against Defendants John Does 1-2 ("Defendants") under the

Copyright Act (17 U.S.C. §§ 106 and 501 et seq.), the Computer Fraud and Abuse Act (18

U.S.C. § 1030), Electronic Communications Privacy Act (18 U.S.C. § 2701), the Lanham Act

(15 U.S.C. §§ 1114, 1125) and the common law of trespass to chattels, unjust enrichment and

conversion.

        2.        There is good cause to believe that Defendants have engaged in and are likely to

engage in acts or practices that violate the Copyright Act (17 U.S.C. §§ 106 and 501 et seq.), the

Computer Fraud and Abuse Act (18 U.S.C. § 1030), Electronic Communications Privacy Act (18

U.S.C. § 2701), the Lanham Act (15 U.S.C. §§ 1114, 1125) and constitute trespass to chattels,

unjust enrichment and conversion, and that Microsoft is, therefore, likely to prevail on the merits

of this action;

        3.        Microsoft owns the registered copyrights in the Windows 8 Software

Development Kit ("SOK"), Reg. No. TX 8-888-365 ("Copyrighted Work"). Microsoft's

Copyrighted Work is an original, creative work and copyrightable subject matter under the laws

of the United States. See 17 U.S.C. § 102(a); see also Oracle America, Inc. v. Google Inc., 750

F.3d 1339 (Fed. Cir. 2014) (holding the structure, sequence, and organization of declaring

computer code qualifies as an original work under the Copyright Act).

        4.        Microsoft owns the registered trademarks "Microsoft" and "Windows" used in

connection with its services, software and products. FS-ISAC's member organizations have

invested in developing their brands, trademarks, and trade names in association with the financial

services they offer.

        5.        There is good cause to believe that, unless Defendants are restrained and enjoined

by Order of this Court, immediate and irreparable harm will result from the Defendants' ongoing

violations. The evidence set forth in Plaintiffs' Brief in Support of Application for a Temporary

Restraining Order and Order to Show Cause Re Preliminary Injunction ("TRO Application"),


                                                                      EXPARTETROANDORDERTOSHOW
                                                 -2-                  CAUSE RE PRELIMINARY INJUNCTION
and the accompanying declarations and exhibits, demonstrates that Plaintiffs are likely to prevail

on their claims that Defendants have engaged in violations of the foregoing law by:

               a. directly, contributorily and through inducement, infringing Microsoft's
                  Copyrighted Work by reproducing, distributing, and creating derivative works
                  in their malicious software, which includes code that is literally copied from,
                  substantially similar to and derived from the Copyrighted Work, in violation
                  of Microsoft's exclusive rights at least under 17 U.S.C. § 101 et seq. without
                  any authorization or other permission from Microsoft;

               b. transmitting malicious code containing the Copyrighted Work through
                  Internet Protocol addresses ("IP Addresses") to configure, deploy and operate
                  a botnet;

               c. intentionally accessing and sending malicious software, code, and instructions
                  to the protected computers and operating systems of the customers or
                  associated member organizations ofMicrosoft and FS-ISAC, without
                  authorization and exceeding authorization, in order to

                     i. install on those computers and computer networks malicious code and
                          thereby gain contro 1 over those computers and computer networks in order
                          to make them part of the computer botnet known as the "Trickbot" botnet
                          (the "botnet");

                    11.   attack and compromise the security of those computers and computer
                          networks by conducting remote reconnaissance, stealing and harvesting
                          authentication credentials, monitoring the activities of users, and using
                          other instrumentalities of theft;

                    iii. steal and exfiltrate information from those computers and computer
                          networks;

               d. corrupting Microsoft's operating system and applications on victims'
                  computers and networks, thereby using them to carry out the foregoing
                  activities

               e. creating false websites that falsely indicate that they are associated with or
                  approved by Plaintiffs or Plaintiffs' member organizations;

               f.   stealing personal and financial account information from computer users; and

               g. using stolen information to steal money from the financial accounts of those
                  users.
       6.      There is good cause to believe that if such conduct continues, irreparable harm

will occur to Plaintiffs, Plaintiffs' customers and member organizations, and the public. There is

good cause to believe that the Defendants will continue to engage in such unlawful actions if not

immediately restrained from doing so by Order of this Court;

                                                                       EX PARTE TROAND ORDER TO SHOW
                                                  -3-                 CAUSE RE PRELIMINARY INJUNCTION
        7.      There is good cause to believe that immediate and irreparable damage to this

Court's ability to grant effective final relief will result from the sale, transfer, or other disposition

or concealment by Defendants ofbotnet command and control software that is hosted at and

otherwise operates through the IP addresses listed in Appendix A and from the destruction or

concealment of other discoverable evidence of Defendants' misconduct available at those

locations if Defendants receive advance notice of this action. Based on the evidence cited in

Plaintiffs' TRO Application and accompanying declarations and exhibits, Plaintiffs are likely to

be able to prove that:

                a. Defendants are engaged in activities that directly violate United States law
                   and harm Plaintiffs and the public, including Plaintiffs' customers and
                   member-organizations;

                b. Defendants have continued their unlawful conduct despite the clear injury to
                   the foregoing interests;

                c. Defendants are likely to delete or to relocate the botnet command and control
                   software at issue in Plaintiffs' TRO Application and the harmful and
                   malicious software, infringing Microsoft's Copyrighted Work and trademarks,
                   disseminated through the IP Addresses listed in Appendix A to this Order,
                   thereby permitting them to continue their illegal acts; and

                d. Defendants are likely to warn their associates engaged in such activities if
                   informed of Plaintiffs' action.
        8.      Plaintiffs' request for this emergency ex parte relief is not the result of any lack of

diligence on Plaintiffs' part, but instead based upon the nature of Defendants' unlawful conduct.

Therefore, in accordance with Fed. R. Civ. P. 65(b), 15 U.S.C. § l l 16(a) and 28 U.S.C. §

165l(a), good cause and the interest of justice require that this Order be Granted without prior

notice to Defendants, and accordingly, Plaintiffs are relieved of the duty to provide Defendants

with prior notice of Plaintiffs' motion.

        9.      There is good cause to believe that Defendants have specifically directed their

activities to computers of Plaintiffs' customers and member organizations located in the Eastern

District of Virginia, have engaged in illegal activity using the IP Addresses identified in

Appendix A to this Order that are registered to command and control servers located at data


                                                                         EXPARTETROANDORDERTOSHOW
                                                 -4-                    CAUSE RE PRELIMINARY INJUNCTION
centers and/or hosting companies set forth in Appendix A, to direct malicious botnet code and

content through the Internet to said computers of Plaintiffs' customers and member organizations

to further perpetrate their fraud on Plaintiffs' customers and member organizations.

       10.     There is good cause to believe that Defendants have engaged in illegal activity

using the data centers and/or Internet hosting providers identified in Appendix A to host

command and control software and the malicious botnet code and content used to maintain and

operate the botnet at computers, servers, electronic data storage devices, or media at the IP

Addresses listed in Appendix A.

        11.    There is good cause to believe that to immediately halt the injury caused by

Defendants, Defendants' IP Addresses identified in Appendix A must be immediately disabled;

Defendants' computer resources related to such IP Addresses must be disconnected from the

Internet; Defendants must be prohibited from accessing Defendants' computer resources related

to such IP Addresses; and to prevent the destruction of data and evidence located on those

computing resources.

       12.     There is good cause to believe that in order to immediately halt the injury caused

by Defendants and to ensure the future prosecution of this case it not rendered fruitless by

attempts to delete, hide, conceal, or otherwise render inaccessible the software components that

create, distribute, and are involved in the creation, perpetuation, and maintenance of the botnet

and prevent the unauthorized copying, reproduction, distr-ibution, public display, and creation of

derivative works in Microsoft's Copyrighted Work and prevent the creation and distribution of

unauthorized copies of the registered trademarks of Microsoft and FS-ISAC's member

organizations and carry out other harmful conduct, with respect to the Defendants' most current,

active command and control servers hosted at the IP Addresses, the following actions should be

taken. The data centers and/or hosting companies set forth in Appendix A should take

reasonable steps to block incoming and/or outgoing traffic on their respective networks that

originates or has been sent from and/or to the IP Addresses identified in Appendix A, such that


                                                                     EXPARTETROANDORDERTOSHOW
                                               - 5-                 CAUSE RE PRELIMINARY INJUNCTION
said traffic will not reach victim end-user computers on the ISPs' respective networks and/or the

computers at the IP Addresses in Appendix A, and should take other reasonable steps to block

such traffic to and/or from any other IP addresses to which Defendants may move the botnet

infrastructure, identified by Plaintiffs and which the Court may order to be subject to this Order,

to ensure that Defendants cannot use such infrastructure to control the botnet.

        13.     There is good cause to believe that Defendants may change the IP Addresses that

they use to conduct illegal activities, and that Plaintiffs may identify and update the IP Addresses

listed in Appendix A to this Order as may be reasonably necessary to account for additional IP

Addresses associated with Defendants just prior to the execution of this Order and within a

reasonable time thereafter should Defendants attempt to evade and defy this Order.

        14.     There is good cause to permit notice of the instant Order, notice of the

Preliminary Injunction hearing and service of the Complaint by formal and alternative means,

given the exigency of the circumstances and the need for prompt relief. The following means of

service are authorized by law, satisfy Due Process~ and satisfy Fed. R. Civ. P. 4(f)(3) and are

reasonably calculated to notify Defendants of the instant order, the Preliminary Injunction

hearing and of this action: (1) transmission by email, facsimile, mail and/or personal delivery to

the contact information provided by Defendants to Defendants' data centers and/or hosting

companies and as agreed to by Defendants in Defendants' data center and/or hosting agreements,

(2) publishing notice on a publicly available Internet website, (3) by personal delivery upon

Defendants, to the extent Defendants provided accurate contact information in the U.S.; and (4)

personal delivery through the Hague Convention on Service Abroad or similar treaties upon

Defendants, to the extent Defendants provided accurate contact information in foreign countries

that are signatories to such treaties.

        15.     There is good cause to believe that the harm to Microsoft and FS-ISAC's member

organizations of denying the relief requested in the TRO Application outweighs any harm to any

legitimate interests of Defendants and that there is no undue burden to any third party.


                                                                     EXPARTETROANDORDERTOSHOW
                                               -6-                  CAUSE RE PRELIMINARY INJUNCTION
        TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE
       IT IS THEREFORE ORDERED that, Defendants, their representatives and persons
who are in active concert or participation with them are temporarily restrained and enjoined

from: (1) intentionally accessing and sending malicious software or code to Plaintiffs and the

protected computers and operating systems of Plaintiffs' customers and associated member

organizations, without authorization, in order to infect those computers and make them part of

any botnet, (2) sending malicious code to configure, deploy and operate a botnet, (3) attacking

and compromising the security of the computers and networks of Plaintiffs, their customers, and

any associated member organizations, (4) stealing and exfiltrating information from computers

and computer networks, (5) creating false websites that falsely indicated that they are associated

with or approved by Plaintiffs or Plaintiffs' member organizations; (6) configuring, deploying,

operating, or otherwise participating in or facilitating the botnet described in the TRO

Application, including but not limited to the command and control software hosted at and

operating through the IP Addresses set forth herein and through any other component or element

of the botnet in any location; (7) delivering malicious software designed to steal financial

account credentials, (8) monitoring the activities of Plaintiffs, Plaintiffs' customers or member

associations and stealing information from them, (9) attacking computers and networks,

monitoring activities of users, and theft of information, (10) corrupting Microsoft's operating

system and applications on victims' computers and networks, thereby using them to carry out the

foregoing activities, (11) misappropriating that which rightfully belongs to Plaintiffs, Plaintiffs'

customers or member associations or in which Plaintiffs have a proprietary interests, and (12)

undertaking any similar activity that inflicts harm on Plaintiffs, Plaintiffs' customers or member

associations, or the public.

       IT IS FURTHER ORDERED that, Defendants, their representatives and persons who
are in active concert or participation with them are temporarily restrained and enjoined from: (1)

reproducing, distributing, creating derivative works, and/or otherwise infringing Microsoft's


                                                                      EXPARTETROANDORDERTOSHOW
                                                -7-                  CAUSE RE PRELIMINARY INJUNCTION
Copyrighted Work, bearing registration number TX 8-888-365; (2) using and infringing
Microsoft's trademarks, including specifically Microsoft's registered trademarks "Microsoft,"
"Windows," "Outlook" and "Word" logo bearing registration numbers 2872708, 5449084,
2463526, 4255129 and 77886830; and/or the trademarks of financial institution members ofFS-
ISAC; (2) using in connection with Defendants' activities, products or services any false or
deceptive designation, representation or description of Defendants or of their activities, whether
by symbols, words, designs or statements, which would damage or injure Plaintiffs or their
member organizations or give Defendants an unfair competitive advantage or result in deception
of consumers; or (3) acting in any other manner which suggests in any way that Defendants'
activities, products or services come from or are somehow sponsored by or affiliated with
Microsoft, or passing off Defendants' activities, products or services as Plaintiffs' or their
member organizations.
       IT IS FURTHER ORDERED that, with respect to any of the IP Addresses set forth in
Appendix A to this Order, the data centers and/or hosting providers identified in Appendix A to

this Order shall take reasonable best efforts to implement the following actions:
       A.      Take reasonable steps to identify incoming and/or outgoing Internet traffic on
their respective networks that originates and/or is being sent from and/or to the IP Addresses
identified in Appendix A;
       B.      Take reasonable steps-to block incoming and/or outgoing Internet traffic on their
respective networks that originate and/or are being sent from and/or to the IP Addresses
identified in Appendix A, by Defendants or Defendants' representatives or resellers, except as
explicitly provided for in this Order;
       C.      Take other reasonable steps to block such traffic to and/or from any other IP
addresses or domains to which Defendants may move the botnet infrastructure, identified by
Microsoft in a supplemental request to this Order, to ensure that Defendants cannot use such
infrastructure to control the botnet.


                                                                      EX PARTE TRO AND ORDER TO SHOW
                                                - 8-                 CAUSE RE PRELIMINARY INJUNCTION
        D.      Completely disable the computers, servers, electronic data storage devices,

software, data or media assigned to or otherwise associated with the IP Addresses set forth in

Appendix A and make them inaccessible from any other computer on the Internet, any internal

network, or in any other manner, to Defendants, Defendants' representatives and all other

persons, except as otherwise ordered herein;

        E.      Completely, and until further order of this Court, suspend all services to

Defendants or Defendants' representatives or resellers associated with the IP Addresses set forth

in Appendix A;

        F.     Transfer any content and software hosted at the IP Addresses listed in Appendix

A that are not associated with Defendants, if any, to new IP Addresses not listed in Appendix A;

notify any non-party owners of such action and the new IP addresses, and direct them to contact

Microsoft's counsel, Gabriel M. Ramsey, Crowell & Moring LLP, 3 Embarcadero Ctr., 26th

Floor, San Francisco, CA 94111, gramsey@crowell.com, (Tel: 415-365-7207), to facilitate any

follow-on action;

        G.     Refrain from providing any notice or warning to, or communicating in any way

with Defendants or Defendants' representatives and refrain from publicizing this Order until this

Order is executed in full, except as necessary to communicate with hosting companies, data

centers, the Plaintiffs or other ISPs to execute this order;

        H.     Not enable, and shall take all reasonable steps to prevent, any circumvention of

this order by Defendants or Defendants' representatives associated with the IP Addresses,

including without limited to enabling, facilitating, and/or allowing Defendants or Defendants'

representatives or resellers to rent, lease, purchase, or otherwise obtain another IP Address

associated with your services;

        I.      Preserve, retain and produce to Plaintiffs all documents and information sufficient

to identify and contact Defendants and Defendants' representatives operating or controlling the

IP Addresses set forth in Appendix A, including any and all individual or entity names, mailing


                                                                      EX PARTE TRO AND ORDER TO SHOW
                                                -9-                  CAUSE RE PRELIMINARY INJUNCTION
addresses, e-mail addresses, facsimile numbers and telephone numbers or similar contact
information, including but not limited to such contact information reflected in billing, usage,
access and contact records and all records, documents and logs associated with Defendants' or
Defendants' Representatives' use of or access to the IP Addresses;
       J.      Provide reasonable assistance in implementing the terms of this Order and take no
action to frustrate the implementation of this Order; and
       K.      Completely preserve the computers, servers, electronic data storage devices,
software, data or media assigned to or otherwise associated with the IP Addresses set forth in
Appendix A, and preserve all evidence of any kind related to the content, data, software or
accounts associated with such IP addresses and such computer hardware, such that such evidence
of Defendants' unlawful activities is preserved.
       IT IS FURTHER ORDERED that copies of this Order, notice of the Preliminary
Injunction hearing and service of the Complaint may be served by any means authorized by law,
including any one or combination of (1) personal delivery upon Defendants who provided
accurate contact information in the U.S., if any; (2) personal delivery through the Hague
Convention on Service Abroad or similar treaties upon defendants who provided accurate contact
information in foreign countries that are signatory to such treaties, if any, (3) transmission by
email, facsimile, mail and/or personal delivery to the contact information provided by
Defendants to their hosting companies and as agreed to by Defendants in their hosting
agreements, (4) publishing notice on a publicly available Internet website and/or in newspapers
in the communities where Defendants are believed to reside.
       IT IS FURTHER ORDERED, pursuant to Federal Rule of Civil Procedure 65(b)
that the Defendants shall appear before this Court on October 20th, 2020, at 2:00 p.m. to show
cause, if there is any, why this Court should not enter a Preliminary Injunction, pending final
ruling on the Complaint against the Defendants, enjoining them from the conduct temporarily
restrained by the preceding provisions of this Order.

                                                                      EX PARTE TRO AND ORDER TO SHOW
                                               - 10 -                CAUSE RE PRELIMINARY INJUNCTION
       IT IS FURTHER ORDERED that Microsoft shall post bond in the amount of

$75,000 as cash to be paid into the Court registry.

       IT IS FURTHER ORDERED that Plaintiffs may identify and update the IP

addresses to this Order as may be reasonably necessary to account for additional IP addresses

associated with the Trickbot Botnet just prior to the execution of this Order.

       IT IS FURTHER ORDERED that the Defendants shall fiJe with the Court and

serve on Plaintiffs' counsel any answering affidavits, pleadings, motions, expert reports or

declarations and/or legal memoranda no later than two (2) days prior to the hearing on

Microsoft's request for a preliminary injunction. Plaintiffs may file responsive or

supplemental pleadings, materials, affidavits, or memoranda with the Court and serve the

same on counsel for the Defendants no later than one (1) day prior to the preliminary

injunction hearing in this matter. Provided that service shall be performed by personal or

overnight delivery, facsimile or electronic mail, and documents shall be delivered so that

they shall be received by the other parties no later than 4:00 p.m. (Eastern Standard Time) on

the appropriate dates listed in this paragraph.



         IT IS SO ORDERED

 Entered this 6th day of October, 2020.




                                                                     EX PARTE TRO AND ORDER TO SHOW
                                                  - 11 -            CAUSE RE PRELIMINARY INJUNCTION
